DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Rejections

	The rejections of Claims 1-2 and 4-5 under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0040399, hereinafter “Miyazaki”) have been withdrawn in view of the applicants’ arguments.
The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0040399, hereinafter “Miyazaki”) and further in view of Fukui et al. (US 2011/0279205, hereinafter “Fukui et al.”) has been withdrawn in view of the applicants’ arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOWEI SU/Primary Examiner, Art Unit 1733